Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 15/934,408 filed 03/23/2018 is in response to Applicant’s arguments/remarks and claims amendment filed 02/03/2021. Claims 1, 3-17 are currently pending in this Application and all claims are under full consideration. 
This application is in condition for allowance. 
Allowed Claims
Claims 1, 3-17 allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason of allowance.
The instant invention is directed towards a lithium ion secondary battery comprising a positive electrode, a negative electrode, and an electrolyte; and the positive electrode include a positive electrode active material and a binder; the positive electrode active material include from 0.1 mass% to 0.2 mass% lithium carbonate, the remainder being lithium complex oxide; the binder selected from polytetraethylene, polyethylene oxide, and carboxymethyl cellulose; the electrolyte solution including a solvent and a lithium salt; the solvent is being at least one of N,N-dimethylformamide and dimethylacetamide; and a concentration of the lithium salt is more than or equal to 1.9 mol/L and less than or equal to 2.3 mol/L. The invention is also directed towards a method of manufacturing the lithium ion battery that employs the positive electrode material containing the lithium carbonate and the binders indicated above, and an electrolyte solution 
The closest prior art of record is considered Yoshida et al. (U.S. PG Publication 2016/0294008) and Ohtaniuchi et al. (U.S. PG Publication 2012/0313570). 
Yoshida discloses a lithium ion secondary battery comprising a positive electrode, a negative electrode, and an electrolyte solution, wherein the positive electrode including a positive electrode active material that is a lithium-transition metal composite oxide, and a binder; the positive electrode active material including a surface coating and the surface coating can be lithium carbonate, which is disclosed among other compounds. Yoshida, however, does not disclose the lithium carbonate is present in the claimed range of from 0.1 mass% to 0.2 mass% lithium carbonate, the remainder being lithium complex oxide. Yoshida discloses carboxymethyl cellulose binder but does not disclose the binders polytetraethylene and polyethylene oxide; and also does not disclose the claimed solvents N,N-dimethylformamide and dimethylacetamide. Therefore, Yoshida does not disclose all the claimed limitations. Yoshida also does not disclose the steps of the claimed method. 
Ohtaniuchi discloses a nonaqueous electrolyte and a nonaqueous electrolyte battery, and the solvent of the nonaqueous electrolyte is N,N-dimethylformamide disclosed among other solvents, but does disclose dimethylacetamide. Ohtaniuchi further does not disclose the positive electrode material contains lithium carbonate, and consequently does not disclose the claimed concentration range of the lithium carbonate. Ohtaniuchi does not disclose all the limitations of the claimed invention. It also does not disclose the steps of the claimed method. 
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to Claims 1, 3-17 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722